Exhibit 10.2

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

1. John Freeland (“Employee”) was employed by salesforce.com, inc. (the
“Company”) beginning in September 2005. The Employee has decided to terminate
the employment relationship. It is the Company’s desire to provide Employee with
certain benefits that he would not otherwise be entitled to receive upon his
termination of employment and to resolve any claims that Employee has or may
have against the Company. Accordingly, Employee and the Company agree as set
forth below. This Agreement will become effective on the eighth day after it is
signed by Employee (the “Effective Date”), provided that Employee has not
revoked this Agreement (by written notice to David Schellhase, General Counsel
at the Company) prior to that date.

2. Employee’s employment relationship with the Company hereby terminates
effective as of September 28, 2007 (the “Termination Date”).

3. The Company shall provide Employee with the following benefits after this
Agreement becomes effective:

A severance payment of sixty-seven thousand, five hundred dollars ($67,500.00)
less any monies owed to the Company and less applicable withholding. This amount
will be payable within ten days following the Effective Date.

Employee acknowledges that he has been paid all wages and accrued, unused
vacation that Employee earned during his employment with the Company through the
Termination Date. Employee understands and acknowledges that he shall not be
entitled to any payments or benefits from the Company other than those expressly
set forth in this paragraph 3.

4. Employee and his successors and assigns release the Company and its related
entities, past and present affiliates, shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(the “Released Parties”) of and from any and all claims, actions and causes of
action, whether now known or unknown, which Employee now has, or at any other
time had, or shall or may have against those Released Parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the Termination Date,
including, but not limited to, any claims of breach of contract, wrongful
termination, retaliation, fraud, defamation, infliction of emotional distress or
national origin, race, age, sex, sexual orientation, disability or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination In Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Fair Employment and
Housing Act or any other applicable law. However, this Release is not intended
to bar any claims that, by statute, may not be waived, such as claims for
workers’ compensation benefits, unemployment insurance benefits, and any
challenges to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.

 

1



--------------------------------------------------------------------------------

5. Employee acknowledges that he has read section 1542 of the Civil Code of the
State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee waives any right which he has or may have under section 1542 to the
full extent that he may lawfully waive such rights pertaining to this general
release of claims.

6. This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f). Employee, by this Agreement, is
advised to consult with an attorney before executing this Agreement.

Employee acknowledges and agrees that (a) Employee has read and understands the
terms of this Agreement; (b) Employee has been advised in writing to consult
with an attorney before executing this Agreement; (c) Employee has obtained and
considered such legal counsel as Employee deems necessary; (d) Employee has been
given up to twenty-one (21) days to consider whether or not to enter into this
Agreement (although Employee may elect not to use the full 21-day period at
Employee’s option); and (e) by signing this Agreement, Employee acknowledges
that Employee does so freely, knowingly, and voluntarily.

This Agreement shall not become effective or enforceable until the eighth day
after Employee signs this Agreement. In other words, Employee may revoke
Employee’s acceptance of this Agreement within seven (7) days after the date
Employee signs it. Employee’s revocation must be in writing and received by
David Schellhase, General Counsel at the Company by 5:00 p.m. Pacific Time on
the seventh day in order to be effective. If Employee does not revoke acceptance
within the seven (7) day period, Employee’s acceptance of this Agreement shall
become binding and enforceable on the Effective Date. The benefits described
above shall become due and payable in accordance with paragraph 3, provided this
Agreement has not been revoked.

This Agreement does not waive or release any rights or claims that Employee may
have under the Age Discrimination in Employment Act that arise after the
execution of this Agreement. In addition, this Agreement does not prohibit
Employee from challenging the validity of this Agreement’s waiver and release of
claims under the Age Discrimination in Employment Act of 1967, as amended.

7. Employee acknowledges and agrees that he shall continue to be bound by and
comply with the terms of any proprietary rights, non-disclosure and/or
confidentiality agreements between the Company and Employee. On or before the
Termination Date, Employee will return to the Company, in good working
condition, all Company property and equipment that is in Employee’s possession
or control, including, but not limited to, any files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (and any copies thereof) that
Employee prepared or received in the course of his employment with the Company.

 

2



--------------------------------------------------------------------------------

8. Employee agrees that he shall not directly or indirectly disclose any of the
terms of this Agreement to anyone other than his immediate family or counsel,
except as such disclosure may be required for accounting or tax reporting
purposes or as otherwise may be required by law. Employee further agrees that he
will not, at any time in the future, make any critical or disparaging statements
about the Company, its products, services or its employees, unless such
statements are made truthfully in response to a subpoena or other legal process.

9. Employee agrees that for a period of eighteen (18) months following the
Termination Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his or her employment with the Company and will not, on behalf of himself or any
other person or entity, hire any employee of the Company without the express
written consent of Company’s General Counsel.

10. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.

11. Employee and the Company understand and acknowledge that this Agreement
constitutes a compromise and settlement of disputed claims. No action taken by
the parties hereto, or either of them, either previously or in connection with
this Agreement, shall be deemed or construed to be (a) an admission of truth or
falsity of any claims heretofore made or (b) an acknowledgement or admission by
either Party of any fault or liability whatsoever to the other party or to any
third party.

12. Each party represents that it has been advised of its right to consult with
an attorney and to seek legal representation of its choosing in the execution of
this Agreement, and has carefully read and understands the scope and effect of
the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

13. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 7 and any stock option agreement in effect between the
Company and Employee. This Agreement may be modified or amended only with the
written consent of Employee and an authorized officer of the Company, provided,
however, that the Company may amend or modify this Agreement in order to comply
with the provisions of Section 409A of the Internal Revenue Code, to the extent
applicable. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever. If any provision of this Agreement is held by a
court of competent jurisdiction to be contrary to law, the provision shall be
modified by the court and interpreted so as best to accomplish the objectives of
the original provision to the fullest extent permitted by law, and the remaining
provisions of this Agreement shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT HE
IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR
THE BENEFITS DESCRIBED IN PARAGRAPH 3.

 

Dated: September 26th, 2007    

/s/ John Freeland

    John Freeland

 

    salesforce.com, inc.     By:  

/s/ Kenneth I. Juster

Dated: September 26th, 2007     Its:   Executive Vice President

 

4